Citation Nr: 1450008	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-31 402	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to a rating in excess of 30 percent for anxiety disorder with depression.

2. Entitlement to a rating in excess of 30 percent for Hepatitis B with irritable bowel syndrome (IBS).

3. Whether Hepatitis B and IBS should be rated separately.

4. Whether the calculation of the combined disability rating is correct.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2009 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The following issues have been raised by the record but never fully addressed by the RO: entitlement to service connection for gingivitis (November 2009 Notice of Disagreement), entitlement to a higher disability rating for Poland's syndrome (various records, including August 2014 claim), entitlement to a higher disability rating for post-surgical scar (various records, including August 2014 claim), and Clear and Unmistakable Error in the August 1995 rating decision relative to the claims for Poland's syndrome and post-surgical scar (May 2008 claim).  As the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU and entitlement to service connection for a low back disability are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran's anxiety disorder is best described as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression and anxiety.

2. The Veteran's Hepatitis B with IBS is best described as one of alternating constipation and diarrhea with some evidence of mild changes to the liver such as early cirrhosis and increased iron stores.

3. Hepatitis B and IBS are both rated as disabilities affecting the gastrointestinal system.

4. The combined disability rating scheme for VA requires adherence to a specific table to determine the overall rating level; for the relevant time period, the Veteran's disabilities were Hepatitis B, Anxiety Disorder, and Poland's syndrome residuals, each rated as 30 percent disabling and Eczema, Scar of the Right Chest, and Left Wrist Ganglion Cyst, each rated as 10 percent disabling.

CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for anxiety disorder with dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability rating higher than 30 percent for Hepatitis B with IBS have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.7, 4.113, 4.114 Diagnostic Codes 7319 and 7345 (2014).

3. The law precludes separate disability ratings for Hepatitis C and IBS out of concern for prevention of pyramiding of symptomatology.  38 U.S.C.A. §§  1155, 5103A, 5103(a), 5107 (West & Supp. 2014); 38 C.F.R. §§ 4.14, 4.113, 4.114 (2014)

4. The Veteran's overall combined disability rating has been properly calculated.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2008, April 2010, July 2010, and July 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Under the rule against pyramiding, 38 C.F.R. § 4.14, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided.

Anxiety Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), merits a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran is service-connected for anxiety disorder and dysthymic disorder, which are currently rated as 30 percent disabling.  A review of the evidence of record does not indicate that a higher disability rating is warranted.  Specifically, the Veteran's symptoms have consistently been those of mild depression and anxiety regarding social situations, low self-esteem, sleep impairment, lack of interest in formerly pleasurable activities, occasional decreased libido, and decreased ability to concentrate.  VA examinations in July 2012 and August 2014 both offered the opinion that the Veteran's disability picture was one of occupational and social impairment resulting occasional decrease in work efficiency and intermittent periods of inability to perform tasks.

The evidence of record, to include the Veteran's own statements, does not reflect that he experiences any of the symptoms associated with a higher disability rating, other than occasional disturbances of motivation and mood.  Specifically, he has not demonstrated stereotyped speech, panic attacks, impaired memory or comprehension of instructions, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  In addition, he relates his own inability to work to his physical impairments, rather than his depression, and indicates that the lack of employment causes increased depression, rather than the other way around.  

The Board has also considered whether the assigned GAF score of 50, such as on the July 2012 examination, warrants a higher disability rating.  However, VA guidelines dictate that GAF scores alone are not definitive and are only one aspect to be considered.  Inasmuch as the July 2012 examination did not demonstrate any of the specific symptoms the DSM-IV lists in association with a GAF score of 50, namely, suicidal ideation, severe obsessional rituals, frequent shoplifting, serious impairment in social or occupational functioning, the Board finds that the symptoms shown on examination and treatment should govern the rating assigned, rather than the more arbitrary numerical assignment of the GAF score.  Indeed, the overall level of social and occupational impairment is deemed to most nearly approximate the currently assigned 30 percent rating in light of the evid as detailed above.

In short, the evidence and the Veteran's specific disability picture relative to his anxiety and dysthymia do not indicate that a rating in excess of 30 percent is warranted for any portion of the rating period on appeal.  The claim for increase must be denied.  38 C.F.R. § 4.130.

Hepatitis B with IBS

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, the relevant disability ratings for which are listed in the following paragraph, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113; see also Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Thus, a Veteran may not have a combination of two distinct disabilities which are rated under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  Rather, a single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this instance, the Veteran is service connected for both Hepatitis B, rated under Diagnostic Code 7345, and IBS, rated under Diagnostic Code 7319.  As such, the terms of 38 C.F.R. §§ 4.113 and 4.114 apply.  The Veteran's medical records also indicate the early stages of cirrhosis due to his Hepatitis B; this condition is covered by Diagnostic Code 7312, and would also fall within the terms of 38 C.F.R. §§ 4.113 and 4.114.

The rating criteria with respect to Hepatitis B are those of Diagnostic Code 7345, chronic liver disease without cirrhosis.  A 20 percent disability rating is assigned for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent disability rating is assigned for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is assigned for symptoms of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  

Service connection for Hepatitis B has been effective since July 1995.  At that time, the applicable rating criteria were different; the regulations were amended in 2001.  The Veteran's claim for an increased disability rating was filed in February 2008, and thus any increase in the assigned rating after the effective date of the amendment would necessarily have to meet the new criteria rather than the pre-amended criteria.  See 66 Fed. Reg. 29486 (July 2, 2001).  Under the prior rating criteria, a 30 percent disability rating was assigned for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  

The Veteran's current disability picture relative to his Hepatitis B is one controlled by medication with hepatomegaly but no focal lesions or biliary obstruction.  There is evidence on examination (2008 and 2010) of early cirrhosis, as well as fatigability, arthralgia, gastrointestinal distress, stomach pain, and weakness.  His liver function tests and iron are within normal limits (based on VA examination in 2008).  While the Veteran has raised concerns about the increased iron stores, this finding is not one which his treating providers or VA examiners have considered significant in their assessment of the condition as being well under control.  Based on the medical evidence of record, if the revised criteria were applied, the Veteran's Hepatitis B would not warrant a disability rating higher than 20 percent.  However, the 30 percent disability rating is protected by law and by the policy of applying the law in the manner most favorable to the Veteran.  Nonetheless, he cannot receive a higher disability rating under diagnostic criteria which the law no longer recognizes.  

Alternatively, as the record shows that the Veteran has early micronodular cirrhosis (see liver biopsy in April 2007), Diagnostic Code 7312 might be applicable.  Under these criteria, symptoms such as weakness, anorexia, abdominal pain, and malaise are rated as 10 percent disabling.  Portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, are rated as 30 percent disabling.  Also, a disability picture with a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated as 50 percent disability.  38 C.F.R. § 4.114.
 
IBS (irritable bowel syndrome) is rated under Diagnostic Code 7319, which provides that severe symptoms, manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114.  This is the highest disability rating possible under this Diagnostic Code, although under the provisions of 38 C.F.R. §§ 4.113 and 4.114, an alternative Diagnostic Code may be used where more severe symptoms predominate, resulting in a still higher rating.  

In this instance, the Veteran's current assigned disability rating is already at 30 percent.  The symptoms described by the Veteran in his written statements and those shown in treatment records are consistent with the severe disability picture of alternating diarrhea and constipation with more or less constant abdominal distress.  Such a disability picture is precisely that of the disability rating which he is appealing here.  As such, the current rating is appropriate.

Finally, the Veteran has argued that his symptoms related to Hepatitis B and IBS would be compatible with a rating for an undiagnosed illness and should be considered as such.  The term "undiagnosed illness" is one associated with a specific regulation governing presumptive service connection for qualifying chronic disabilities associated with service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  In this instance, service connection has already been established for the Veteran's specific disabilities and the regulation in question is not applicable.  Even if that regulation were applicable here, once service connection has been granted, the assignment of disability ratings is governed by the same Diagnostic Codes and rating criteria discussed above.  See 38 C.F.R. § 3.321(a).   therefore, consideration of the "undiagnosed illness" provisions would not result in a higher disability rating.

In summary, the Veteran's disability picture at present as it relates to his gastrointestinal disabilities of Hepatitis B and IBS is not one which warrants the assignment of a disability rating any higher than the currently assigned 30 percent.




Combined Disability Rating

The regulations provide that, when determining a Veteran's overall disability rating, his individual service-connected disorders will be arranged in the order of severity, beginning with the most disabling, and then combined (not simply added up) using Table I (the "combined ratings table").  38 C.F.R. § 4.25.  The combined percentages yielded by the table are then rounded either up or down to the nearest 10 percent increment.  38 C.F.R. § 4.25(a).  

The Veteran's claim for increased disability rating was filed in May 2008.  Using the effective dates of the various disabilities (service connection for some of which was granted during the appeals period), the Veteran has had a combined disability rating of 70 percent since the effective date of July 3, 2006.  The combined rating was calculated as follows: the 30 percent disability rating for Hepatitis B and the 30 percent disability rating for anxiety disorder render a combined disability rating of 51 percent.  This 51 percent rating when combined with the 30 percent disability rating for Poland's syndrome yields a new combined rating of 66 percent.  The addition of 10 percent for eczema yields a new combined rating of 69 percent.  And the addition of the 10 percent rating for the Veteran's scar yields a combined rating of 72 percent, consistent with a 70 percent combined rating.  (Subsequent addition of the 10 percent rating for left wrist ganglion cyst effective November 2009, and inclusion of the bilateral factor, resulted in an increased combined rating of 80 percent effective November 2009.)

The Board has reviewed the specific claims for increased ratings, as well as the underlying calculations of combined rating using Table I, as discussed above.  The assigned combined disability rating of 70 percent effective July 2006 and 80 percent effective November 2009 reflects the correct application of the combined ratings table.  The Veteran has argued that the combined rating should reflect his inability to work and the impact on his quality of life.  Such considerations are more appropriate to the TDIU claim remanded below.  A new calculation or change in the combined disability rating is not warranted.  38 C.F.R. § 4.25.
  
Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to both his mental health and gastrointestinal disabilities.  The Veteran's specific psychological symptoms of depression and anxiety are included in the diagnostic criteria under 38 C.F.R. § 4.130, to include consideration of the DSM-IV factors.  Also, the specific symptoms relative to the Veteran's Hepatitis B and IBS are also described in the ratings criteria and the Board has extensively considered whether any other factors affect the rating, as explained in more detail above.  The rating criteria provide for higher ratings for more severe symptoms for both disabilities.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a disability rating in excess of 30 percent for anxiety disorder with dysthymic disorder is denied.

Entitlement to a disability rating in excess of 30 percent for Hepatitis B with IBS is denied.

Entitlement to separate disability ratings for Hepatitis B and IBS is denied.

Entitlement to a higher overall combined disability rating is denied.

REMAND

The Veteran seeks service connection for a low back disability and has consistently reported injuries in service which he believes are the cause.  His service treatment records show low back pain in service and treatment for low back pain during the course of the appeal.  However, he has not been afforded a VA examination in relation to his claim.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The low threshold of McLendon is satisfied and a VA examination is warranted on remand.

In addition, the Veteran seeks TDIU, and the record indicates that he has not been employed since January 2006.  Only the VA psychiatric examiner was asked to provide an opinion on employability and no examination or opinion has been obtained as to the Veteran's physical impairments or the overall combined effects of his service-connected disabilities on his ability to work.  Such an examination is clearly warranted on remand.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current low back disability was incurred in or aggravated by his military service, to include lifting the large vehicle tire, rappelling, or other events and injuries in service.  Any necessary diagnostic testing should be performed.  The examiner should specifically address all relevant records in service and since service separation, as well as the Veteran's statements regarding his back pain, continuity of symptoms, and specific impact on his ability to function.  The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

2. Then, afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current service connected disabilities (to include his low back disability if the VA examination described above yields a positive opinion), namely, Hepatitis B, anxiety disorder, Poland's syndrome, eczema, scar, and left wrist disability, when considered individually or collectively, preclude him from obtaining or maintaining reasonably gainful employment which is consistent with his education and experience.  The examiner should specifically address the Veteran's lay statements regarding the functional impact of his service-connected disabilities on his life.  The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

3.  Thereafter, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


